Citation Nr: 0945607	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee disability status post total arthroplasty, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 


FINDING OF FACT

The Veteran's residuals of a total left knee replacement 
include no swelling, tenderness or deformity of his left 
knee, good knee stability, flexion to 120 degrees and 
extension to 0 degrees with no ankylosis.


CONCLUSION OF LAW

A disability rating in excess of 30 percent for residuals of 
a total left knee replacement is not warranted. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.71a Diagnostic Codes (DC) 5055, 5256, 5260, 
5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Further, examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned. 38 C.F.R. § 4.7.

The Veteran's status post total left knee arthoplasty (also 
characterized here as residuals following a total knee 
replacement) has been evaluated under 38 C.F.R. § 4.71a, DC 
5055.  For one year following the implantation of a knee 
prosthesis, a 100 percent disability rating is assigned.  
Thereafter, the minimum disability rating which may be 
assigned is 30 percent.  A 60 percent disability rating is 
assigned for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, then the injury is rated by analogy to 
Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of 
leg extension), or 5262 (impairment of the tibia and fibula).  

Diagnostic Code 5256, which evaluates ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees.  A 40 percent rating is warranted when there is 
ankylosis of the knee in flexion between 10 and 20 degrees.  
When a veteran has ankylosis of the knee in flexion between 
20 degrees and 45 degrees, a 50 percent rating is warranted.  
Knee ankylosis that is extremely unfavorable, in flexion at 
an angle of 45 degrees or more, warrants a maximum 60 percent 
evaluation.  

Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 
60 degrees is rated as noncompensable, limitation of flexion 
to 45 degrees is rated as 10 percent disabling, limitation of 
flexion to 30 degrees is rated as 20 percent disabling, and 
limitation of flexion to 15 degrees is rated as 30 percent 
disabling.  Diagnostic Code 5261 provides that limitation of 
extension to 5 degrees is rated as noncompensable, limitation 
of extension to 10 degrees is rated as 10 percent disabling, 
limitation of extension to 15 degrees is rated as 20 percent 
disabling, limitation of extension to 20 degrees is rated as 
30 percent disabling, limitation of extension to 30 degrees 
is rated as 40 percent disabling, and limitation of extension 
to 45 degrees is rated as 50 percent disabling.  Plate II in 
38 C.F.R. § 4.71 provides a pictorial depiction of knee 
flexion and extension between zero and 140 degrees.  

Nonunion of the tibia and fibula, with loose motion, 
requiring a brace is rated as 40 percent disabling.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
is rated as 30 percent disabling.  Malunion of the tibia and 
fibula with moderate knee or ankle disability is rated as 
20 percent disabling, while malunion causing slight knee or 
ankle disability is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71, Diagnostic Code 5262.  

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although § 4.40 does not require a separate rating 
for pain, it does provide guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  The Board has a special obligation to provide a 
statement of reasons or bases pertaining to § 4.40 in rating 
cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

In a precedent opinion pertaining to the rating of knee 
disabilities, the VA General Counsel provided a discussion of 
the interplay between these different regulations and the 
part-specific diagnostic codes in the rating schedule.  
VAOPGPREC 9-98, 63 Fed. Reg. 56704 (1998).  The General 
Counsel held that diagnostic codes involving disability 
ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume sections 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The same General Counsel opinion held that in applying 
sections 4.40, 4.45, and 4.59, rating personnel must consider 
the claimant's functional loss and clearly explain what role 
the claimant's assertions of pain played in the rating 
decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  
See also Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) 
(section 4.45 requires analysis of effect of pain on the 
disability).  The functional loss due to pain is to be rated 
at the same level as the functional loss where motion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Under section 4.59, painful motion is considered 
limited motion even though a range of motion is possible 
beyond the point when pain sets in.  Hicks, 8 Vet. App. at 
421.

Staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

By way of background, the record shows the Veteran was 
service connected for left lateral meniscectomy in November 
1974, and assigned a 10 percent evaluation.  His rating was 
increased from 10 to 20 percent in a June 1999 rating 
decision, effective from October 1998.  This decision also 
granted a separate evaluation for arthritic changes in the 
left knee, rated as 10 percent disabling from October 1998.  

In June 2005, the Veteran filed a claim seeking a temporary 
100 percent rating for his left knee for the period following 
his total knee replacement.  This was granted in an August 
2005 rating decision.  In the same rating action, the 
Veteran's disability was re-characterized as a single disease 
entity, status post left knee arthroplasty, and the following 
evaluations assigned: 100 percent for convalescence from May 
2005 to July 2005; 100 percent schedular from July 1, 2005 to 
July 1, 2006, and 30 percent from July 1, 2006.  The 
following year, the Veteran was examined for VA purposes in 
August 2006, and in a rating action dated that same month, 
his 30 percent evaluation, effective from July 1, 2006 was 
confirmed.  It was with this 30 percent evaluation that the 
Veteran expressed his disagreement, and this appeal ensued.  

In the Veteran's August 2006 VA joints examination, the 
examiner reviewed the Veteran's medical history and his 
claims file.  The Veteran described his current 
symptomatology.  He stated that he suffers from daily left 
knee pain with mild flare ups every two to three weeks.  The 
Veteran reported that these flare ups only mildly interfered 
with his daily activities, and he controlled them with non-
steoridal anti-inflammatory drugs.  The examiner found that 
though the Veteran walked with an antalgic gait, no 
deformity, giving way, instability, stiffness, weakness, 
locking or effusion was noted.  Range of motion testing 
revealed 0 degrees of extension and 120 degrees of flexion, 
20 degree short of the normal 140.  This motion was not 
painful, and there was no loss of motion or pain upon 
repetitive use.  An x-ray of the Veteran's left knee revealed 
his prosthesis to be in good position and well healed, though 
the presence of knee effusion could not be excluded.  The 
knee was considered to have a moderate effect on the 
Veteran's participation in sports, and a mild effect on 
exercise, recreation, and traveling.  It had no effect on 
performing chores, shopping, feeding, bathing, dressing, 
toileting or grooming.  

There is little other medical evidence in the file regarding 
the Veteran's residuals following his left knee replacement.  
Outpatient records from the VA Medical Center in Mountain 
Home from July 2006 through January 2007 do not show 
treatment for any knee problems.  A July 2006 entry noted no 
swelling or edema in the Veteran's extremities, and in 
November 2006, he denied joint pain or swelling.  The Veteran 
did not identify any other VA or private treatment records to 
obtain.

The evidence thus indicates that a rating in excess of 30 
percent is not warranted.  Under DC 5055, a 60 percent rating 
would only be assigned if the Veteran suffered from chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  These symptoms have not been shown.  
Further, none of the analogous ratings provided for in DC 
5055 are applicable here.  A rating under DC 5256 (knee 
ankylosis) is not warranted, as the Veteran's left knee is 
not ankylosed.  Though the Veteran lacks 20 degrees of normal 
flexion, his limitation would warrant noncompensable ratings 
under Diagnostic Codes 5260 and 5261, and there is no 
evidence of malunion of the tibia and fibula necessitating a 
rating under DC 5262.  

As the examiner specifically found no indication of severe 
painful motion or weakness in the Veteran's left knee, and 
there was no additional loss of motion with repetitive use, 
the findings do not necessitate a higher rating under DeLuca.  
Likewise, since the Veteran's disability has remained 
consistent over the appeals period, staged ratings are not 
appropriate.  See Hart, 21 Vet. App. at 505.  

In reaching this decision, the Board acknowledges the 
statements the Veteran and a friend both submitted regarding 
the Veteran's current symptoms.  The Veteran stated that his 
knee swelled constantly, gives way without notice and he 
could not bend it more than 90 degrees.  He also mentioned 
that he was in constant pain.  The Veteran's friend stated 
that the Veteran's knee does not swell, but the Veteran does 
have difficulty walking up and down stairs.  This friend 
accompanies the Veteran on fishing trips, and he stated that 
the Veteran has difficulty getting in and out of boats.  

Both the Veteran and his friend are competent to offer their 
lay observations about the Veteran's current symptomatology 
and its effect on his life.  However, the statements are not 
consistent with each other (constant swelling vs. swelling 
resolved with the knee surgery) and are not borne out by the 
VA examination report, and the subsequent outpatient 
treatment records, which are notably silent as to knee 
complaints.  Indeed, these treatment records show the Veteran 
denied joint pain or swelling.  Thus, the Board considers the 
probative value of these statements to be minimal and far 
outweighed by the VA examiners report and VA treatment 
records.  As the most probative evidence weighs against the 
claim, the appeal for an increased rating is denied.  

The Veteran's disability is also not so severe as to warrant 
an extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. § 
3.321 (2009).  As outlined by the Court of Appeals for 
Veterans Claims, the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  In this case, the applicable 
rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examination found that the Veteran 
suffers from residuals of his left knee replacement.  While 
the Veteran's knee is somewhat limited in motion, this 
symptom is contemplated under the applicable rating criteria 
for knee disabilities.  The Board also notes that the Veteran 
has not had any recent hospitalization for treatment of his 
knee injury.  In the August 2006 examination, the examiner 
found that the Veteran's knee did not significantly affect 
his occupational activities.  As neither marked interference 
with employment nor frequent hospitalizations have been 
found, an extraschedular evaluation is not appropriate in 
this case.  

The evidence indicates that the Veteran's residuals of a 
total left knee replacement include no swelling, tenderness 
or deformity of the knee, good knee stability, flexion of 120 
degrees and extension of 0 degrees with no ankylosis.  
Accordingly, the Board concludes that a disability rating in 
excess of 30 percent for residuals of a total left knee 
replacement is not warranted. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, 
the Veteran's claim was for a temporary total rating which 
was granted, and he appeals the schedular rating assigned 
following his convalescence.  Since the actual claim was 
granted, the VCAA notice provisions have served their 
purpose.  The Veteran now appeals the downstream issue of the 
schedular rating assigned following his convalescence.  As 
this progressed, the applicable procedural safeguards were 
satisfied.  Following the Veteran's notice of disagreement, 
he was provided a statement of the case that outlined the 
evidence considered in the decision, the applicable criteria 
applied in making the decision, and the reasons for the 
decision.  Then, upon receipt of additional evidence, a 
supplemental statement of the case was provided, which again 
outlined the evidence, and provided the reasons for the 
decision.  The Veteran timely perfected his appeal in July 
2007.

It also is observed the RO has obtained and associated with 
the claims file the Veteran's service treatment records and 
his relevant VA treatment records.  The Veteran was afforded 
a VA compensation and pension examination.  The Board notes 
that the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An increased rating for service-connected left knee 
disability status post total arthroplasty, currently rated as 
30 percent disabling, is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


